DETAILED ACTION

EXAMINER’S REMARKS
It is noted that several rejections are made to Claim 1 with respect to 35 USC 112(b) below as being unclear.  Additionally, several dependent claims contain multiple limitations that are also rejected under 35 USC 112(b) below as being unclear.  Examiner rejects the claims under 35 USC 103(a) with the best attempt at interpreting what is actually being claimed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-14 in the reply filed on August 11, 2021 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
An action on the merits of elected Claims 1-14 is provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “A capsule for preparing an edible product on a brewing device and presenting” in lines 1-2.  The claim does not recite a commonly used transitional phrase.  It appears the term “presenting” is the transitional phrase in the claim.  It is unclear what the scope of the claim is.  Furthermore, it is unclear if the term “presenting” is modifying the term “A capsule” or the term “a brewing device.”  For purposes of examination Examiner interprets the term “presenting” to be equivalent to the open ended transitional phrase “comprising.”
Claim 1 recites the limitation “container like form” in line 3.  The term "container like form" is a relative term which renders the claim indefinite.  The term "container like form" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that this particular rejection can be overcome by deleting the term “like.”
Claim 1 recites the limitation “circular lid like form” in line 5.  The term "circular lid like form" is a relative term which renders the claim indefinite.  The term "circular lid like form" is not defined by the claim, the specification does not provide a standard for 
Claim 1 recites the limitation “the interior” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a disk like general” in line 9.  The term "disk like general" is a relative term which renders the claim indefinite.  The term "disk like general" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is also unclear what the term “general” means in the context of the claim.
Claim 1 recites the limitation “whereby said flow entry wall part is provided in a rigid material” in line 11.  It is unclear what is meant by this limitation.  For purposes of examination Examiner interprets the claim to require the flow entry wall part to be made of a rigid material.
Claim 1 recites the limitation “an axial axis” in lines 13-14.  It is unclear if this refers to “an axial axis” recited in Claim 1, line 10 or to an entirely different axial axis.  For purposes of examination Examiner interprets the claim to refer to the same axial axis.
Claim 1 recites the limitation “said flow passageway wall” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a weakened material region that develops along at least most part along at least most part of said first circumferential alignment” in lines 
Claim 1 recites the limitation “adapted so that breaks under a given upstream flow pressure” in line 17.  It is unclear what is meant by this limitation.  It is unclear what structure breaks.
Claim 1 recites the limitation “said passageway wall” in lines 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the opening” in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “a passageway wall thickness” in line 3.  It is unclear if this refers to “a passageway wall thickness” recited in Claim 1, line 
Claim 3 recites the limitation “an intercalary plane” in line 6.  It is unclear what is meant by the term “intercalary” in the context of the claims.
Claim 3 recites the limitation “the upstream oriented surface” and “the downstream oriented surface” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the plane” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the phrase "preferentially" in line 5, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites the phrase "preferentially" in line 3, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites the limitation “said first weakened thickness is comprised between 0,05 and 0,20” in line 2.  It is unknown what is meant by this limitation.  Additionally, it appears the claim should recite “0.05 and 0.20” since the use of commas as decimals is not conventional in US claim language.
Claim 6 recites the phrase "preferentially" in line 3, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation “in the nearest region between themselves” in line 7.  It is unknown what is meant by this limitation.
Claim 7 recites the limitation “the value” in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear what value references.
Claim 9 recites the limitation “the surface planes” in lines 3-4.  There is insufficient antecedent basis for this claim.
Claim 11 recites the limitation “the region closest to each other” in line 4.  It is unclear what is meant by this limitation.
Claim 12 recites the limitation “the upstream side” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “a more proximal region” in line 4.  It is unclear what is meant by this limitation.
Claim 13 recites the limitation “a first weakened thickness that develops along an arch of circumference comprised between 348° and 325°” in lines 2-3.  It is unclear what reference point the angles refer to.
Claim 13 recites the phrase "preferentially" in line 3, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation “an intercalary region” in line 6 as well as in line 11.  It is unknown what is meant by the term “intercalary” in the context of the claim.
Claim 14 recites the phrase "preferentially" in line 13, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation “the transmission of structural resistance” in line 14.  It is unknown what is meant by this limitation.
Claims 2, 8, and 10 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2005/0084569.
Regarding Claim 1, Hu et al. discloses a capsule capable of preparing an edible product on a brewing device (‘569, Paragraph [0068]).  The capsule comprises a first construction element having a container form and capable of providing a collection volume for a single portion of an edible substance (coffee) (‘569, Paragraph [0065]) and a second construction element (lid 121) having a circular lid form and capable of confining the collection volume of the first construction element providing an entry flow passageway to the interior of the first construction element.  The second construction element (lid 121) comprises a flow entry wall part having a disk shape with a prevailing wall thickness between two planes transversal to an axial axis of the wall part.  The flow entry wall part is made of a rigid material (‘569, Paragraph [0114]).  The flow entry wall part comprises a passageway wall provided with a circular shape delimited by a first circumferential alignment and is disposed centered relative to an axial axis of the capsule.  The flow passageway wall has a weakened material region (passages 212, 
Further regarding Claim 1, the limitations “for preparing an edible product on a brewing device,” “adapted so as to provide a collection volume for a single portion of an edible substance,” “configured in a circular lid like form and adapted so as to confine said collection volume of first construction element and as to provide an entry flow passageway to the interior of said first construction element,” “that is adapted so that breaks under a given upstream flow pressure,” and “so that results in a region with a weakened thickness along said first circumferential alignment thereby providing the opening of said passageway wall when impinged by a pressurized upstream flow” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the 
Regarding Claim 2, Hu et al. discloses the passageway wall being provided as a reduction of the prevailing wall thickness on a region of circular shape and disposed centered relative to the entry wall part and the weakened material region (passages 212, 213) being provided in a region having the passageway wall thickness in the proximity of a region having the prevailing wall thickness (‘569, FIG. 22).
Regarding Claim 3, Hu et al. discloses the passageway wall having a passageway wall thickness that corresponds to a thickness reduction of the prevailing wall thickness of the entry wall part wherein the passageway wall develops on an intercalary plane between the exterior upstream and downstream oriented surfaces of the entry wall part and the passageway wall is provided disposed closer to the upstream oriented surface than to the downstream oriented surface of the entry wall part (‘569, FIG. 22).
Regarding Claim 4, Hu et al. discloses the passageway wall being surrounded downstream by a wall that extends beyond the plane defined by the wall thickness of the entry wall part that deflects the pressurized flow through the weakened material region and that at least the downstream surrounding wall develops along an oblique region relative to the direction of the axial axis (‘569, FIG. 22).
Regarding Claim 5, Hu et al. discloses the weakened material region being provided along at least most part of a circumferential perimeter and presents a first and 
Regarding Claim 6, Hu et al. is silent regarding the first weakened thickness being between 0.05 and 0.20 of the passageway wall thickness of the passageway wall.  However, limitations relating to the size of the first weakened thickness with respect to the passageway wall thickness is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  Hu et al. discloses weakened thickness areas that allows the beverage to pass through.  The recitation of the relative thickness ratios of the first weakened thickness to the passageway wall thickness does not provide any non-obvious functional difference over Hu et al.
Regarding Claim 7, Hu et al. discloses the weakened material region corresponding to the region between a first recess provided on the upstream oriented side of the passageway wall and a second recess provided on the downstream oriented side of the passageway wall whereby each of the recesses develops along a transversal direction along a circumferential alignment and develops in an axial direction (‘569, FIG. 22).
Regarding Claim 8, Hu et al. discloses the weakened region being provided as the region between two recesses in mutually opposing sides of the flow passageway wall whereby the recesses present a different shape (circle and line) (‘569, FIG. 22).
Regarding Claim 9, Hu et al. discloses the weakened material region being provided as the region extending between two recesses on the passageway wall that 
Regarding Claim 10, Hu et al. discloses the weakened material region being provided as the region extending between two recesses on the passageway wall that present maximum depths that develop in different planes at least approximately parallel to the axial axis (‘569, FIGS. 19 and 22).
Regarding Claim 11, Hu et al. discloses the weakened material region being provided as the region between two recesses disposed in opposing sides of the passageway wall and presenting at least one oblique surface relative to the direction of the axial axis (‘569, FIGS. 3A, 19, and 22).
Regarding Claim 12, Hu et al. discloses the weakened material region being provided as the region between two recesses on opposite sides of the passageway wall whereby recesses are disposed on the upstream side and are in a more proximal region than recesses disposed on the downstream oriented side with reference to the axial axis (‘569, FIGS. 19 and 22).
Regarding Claim 13, Hu et al. is silent regarding the weakened material region having a first weakened thickness that develops along an arch of circumference comprised between 348° and 325°.  However, the configuration of the claimed shape of the first weakened thickness is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the first weakened thickness was significant in view of In re Dailey,
Regarding Claim 14, Hu et al. discloses a recess region provided on the upstream oriented side of the flow entry wall pat whereby the recess region develops from a second circumferential alignment in the proximity of the passageway wall that defines an intercalary region between the recess region and the passageway wall whereby the recess region presents a recess wall thickness that is smaller than the prevailing wall thickness and bigger than the passageway wall thickness of the passageway wall and an intercalary region that presents an intercalary wall thickness that is bigger than the passageway wall thickness of the passageway wall and bigger than the wall thickness of the recess wall of the recess region (‘569, FIGS. 19 and 22).
Further regarding Claim 14, the limitations “so that said passageway wall is deflected when the pressurized flow breaks said weakened material region” and “thereby improving the transmission of structural resistance from said recess region and into said weakened material region” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No. 16/474,676.  Art that reads on Claims 1-11 of the ’676 copending application also reads on Claims 1-14 of the instant invention.
This is a provisional nonstatutory double patenting rejection.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 16/468,462.  Art that reads on Claims 1-14 of the ’462 copending application also reads on Claims 1-14 of the instant invention.
This is a provisional nonstatutory double patenting rejection.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 16465,183.  Art that reads on Claims 1-14 of the ’183 copending application also reads on Claims 1-14 of the instant invention.
This is a provisional nonstatutory double patenting rejection.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No. 16/473,703.  Art that reads on Claims 1-11 of the ’703 copending application also reads on Claims 1-14 of the instant invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fond US 5,656,311 discloses a capsule comprising a lid having areas of reduced thickness (‘311, FIGS. 3-8).
Schaeffer et al. US 5,948,455 discloses a capsule comprising a base having areas of reduced thickness (‘455, FIG. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERICSON M LACHICA/Examiner, Art Unit 1792